UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . . Commission File No.2-63322 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama 36602 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer☐Accelerated filerþNon-accelerated filer☐Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,675,142 shares outstanding as of March 31, 1 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF 10 OPERATIONS ITEM 3 – QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK13 ITEM 4 – CONTROLS AND PROCEDURES14 PART II – OTHER INFORMATION ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 5 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 6 – EXHIBITS15 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended March 31, 2008 2007 Revenues $ 55,804 $ 48,368 Operating Expenses: Voyage Expenses 44,207 36,598 Vessel and Barge Depreciation 5,081 5,036 Gross Voyage Profit 6,516 6,734 Administrative and General Expenses 5,037 4,791 Operating Income 1,479 1,943 Interest and Other: Interest Expense 2,055 2,610 Loss on Redemption of Preferred Stock 1,371 - Investment Income (245 ) (659 ) 3,181 1,951 Loss from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities (1,702 ) (8 ) (Benefit) Provision for Income Taxes: Current - - Deferred (1,200 ) (313 ) State 16 3 (1,184 ) (310 ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) 1,206 1,036 Income from Continuing Operations 688 1,338 Gain (Loss) from Discontinued Operations (Loss) before benefits for income taxes - (1,126 ) Gain on Sale of Liner Assets 4,597 4,528 (Provision) Benefit for Income Taxes (471 ) - Net Income from Discontinued Operations 4,126 3,402 Net Income $ 4,814 $ 4,740 Preferred Stock Dividends 88 600 Net Income Available to Common Stockholders $ 4,726 $ 4,140 Basic and Diluted Earnings Per Common Share: Net Income Available to Common Stockholders Continuing Operations $ 0.08 $ 0.12 Discontinued Operations 0.57 0.56 $ 0.65 $ 0.68 Net Income Available to Common Stockholders - Diluted Continuing Operations $ 0.08 $ 0.16 Discontinued Operations 0.57 0.42 $ 0.65 $ 0.58 Weighted Average Shares of Common Stock Outstanding: Basic 7,281,355 6,119,187 Diluted 7,281,355 8,153,039 The accompanying notes are an integral part of these statements. Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) March 31, December 31, ASSETS 2008 2007 Current Assets: Cash and Cash Equivalents $ 8,854 $ 14,103 Marketable Securities 3,720 5,578 Accounts Receivable, Net of Allowance for Doubtful Accounts of $157 and $132 in 2008 and 2007: Traffic 11,009 9,637 Agents' 2,431 1,804 Other 9,796 9,233 Net Investment in Direct Financing Leases 7,791 7,391 Other Current Assets 2,745 2,327 Material and Supplies Inventory, at Lower of Cost or Market 2,669 2,665 Assets Held for Disposal - 9,105 Total Current Assets 49,015 61,843 Investment in Unconsolidated Entities 16,704 16,326 Net Investment in Direct Financing Leases 110,171 107,208 Vessels, Property, and Other Equipment, at Cost: Vessels and Barges 337,084 335,511 Leasehold Improvements 30,220 29,530 Other Equipment 2,077 2,077 Furniture and Equipment 5,372 6,009 374,753 373,127 Less -Accumulated Depreciation (153,415 ) (147,484 ) 221,338 225,643 Other Assets: Deferred Charges, Net of Accumulated Amortization 13,711 15,337 of $15,802 and $15,191 in 2008 and 2007, Respectively Acquired Contract Costs, Net of Accumulated Amortization 2,910 3,274 of $27,615 and $27,251 in 2008 and 2007, Respectively Due from Related Parties 5,977 5,897 Other 5,016 5,127 27,614 29,635 $ 424,842 $ 440,655 The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) March 31, December 31, 2008 2007 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Current Maturities of Long-Term Debt $ 13,010 $ 12,681 Accounts Payable and Accrued Liabilities 23,396 23,546 Current Liabilities on Assets Held for Disposal - 2,427 Total Current Liabilities 36,406 38,654 Billings in Excess of Income Earned and Expenses Incurred 482 (363 ) Long-Term Debt, Less Current Maturities 132,190 130,523 Other Long-Term Liabilities: Deferred Income Taxes 7,996 9,072 Lease Incentive Obligation 13,430 13,789 Other 39,087 37,724 60,513 60,585 Commitments and Contingent Liabilities Convertible Exchangeable Preferred Stock - 37,554 Stockholders' Investment: Common Stock 8,349 7,193 Additional Paid-In Capital 80,697 60,177 Retained Earnings 121,734 117,008 Treasury Stock (8,704 ) (8,704 ) Accumulated Other Comprehensive Income (Loss) (6,825 ) (1,972 ) 195,251 173,702 $ 424,842 $ 440,655 The accompanying notes are an integral part of these statements. Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Three Months Ended March 31, 2008 2007 Cash Flows from Operating Activities: Net Income $ 4,814 $ 4,740 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 5,181 5,893 Amortization of Deferred Charges and Other Assets 2,240 2,316 Benefit for Deferred Federal Income Taxes (729 ) (313 ) Loss on Early Redemption of Preferred Stock 1,371 - Equity in Net Income of Unconsolidated Entities (1,206 ) (1,036 ) Distributions from Unconsolidated Entities 1,000 1,000 (Gain) on Sale of Assets (4,597 ) (4,528 ) Deferred Drydocking Charges (686 ) (1,158 ) Changes in: Accounts Receivable 332 (4,255 ) Inventories and Other Current Assets (570 ) (2,281 ) Other Assets 26 268 Accounts Payable and Accrued Liabilities (3,780 ) 1,939 Billings in Excess of Income Earned and Expenses Incurred 845 1,599 Other Long-Term Liabilities (1,257 ) 1,199 Net Cash Provided by Operating Activities 2,984 5,383 Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases 1,796 1,047 Capital Improvements to Vessels, Leasehold Improvements, and Other Assets (1,517 ) (2,757 ) Proceeds from Sale of Assets 11,164 6,388 Purchase of and Proceeds from Short Term Investments 1,519 250 Investment in Unconsolidated Entities - 10 Decrease (Increase)in Related Party Note Receivables (80 ) 10 Net Cash Provided by Investing Activities 12,882 4,948 Cash Flows from Financing Activities: Redemption of Preferred Stock (17,306 ) - Repayment of Debt (3,238 ) (3,596 ) Additions to Deferred Financing Charges (483 ) (97 ) Preferred Stock Dividends Paid (88 ) (600 ) Other Financing Activities - (8 ) Net Cash Used by Financing Activities (21,115 ) (4,301 ) Net (Decrease)/Increase in Cash and Cash Equivalents (5,249 ) 6,030 Cash and Cash Equivalents at Beginning of Period 14,103 44,273 Cash and Cash Equivalents at End of Period $ 8,854 $ 50,303 The accompanying notes are an integral part of these statements. Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (Unaudited) Note 1.Basis of Preparation We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and we have omitted certain information and footnote disclosures required by generally accepted accounting principles for complete financial statements.The condensed consolidated balance sheet as of December 31, 2007 has been derived from the audited financial statements at that date.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2007.We have made certain reclassifications to prior period financial information in order to conform to current year presentations, including the reclassification of relocation incentive payments received from Alabama agencies from “Other Revenue” to a credit of Administrative and General expense and the removal of our LASH Liner service from “Continuing Operations” to “Discontinued Operations”. The foregoing 2008 interim results are not necessarily indicative of the results of operations for the full year 2008.Management believes that all adjustments necessary, consisting only of normal recurring adjustments, for a fair presentation of the information shown have been made. Our policy is to consolidate all subsidiaries in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting interest and have the ability to exercise significant influence over their operating and financial activities.We use the cost method to account for investments in entities in which we hold less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our Rail-Ferry Service segments' voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.The expenses are ratably expensed over the voyage based on the number of days in progress at the end of the period.Based on our prior experience, we believe there is no material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other segments' voyages, which require no estimates or assumptions, are recorded when earned or incurred during the reporting period. We have eliminated all significant intercompany accounts and transactions. Note 2.Employee Benefit Plans The following table provides the components of net periodic benefit cost for our pension plan and postretirement benefits plan: (All Amounts in Thousands) Pension Plan Postretirement Benefits Three Months Ended March 31, Three Months Ended March 31, Components of net periodic benefit cost: 2008 2007 2008 2007 Service cost $ 146 $ 156 $ 3 $ 15 Interest cost 351 333 109 112 Expected return on plan assets (440 ) (424 ) - - Amortization of prior service cost - - (3 ) (4 ) Net periodic benefit cost $ 57 $ 65 $ 109 $ 123 We expect to contribute approximately $600,000 to our pension plan in 2008, and we do not expect to make a contribution to our postretirement benefits plan. Note 3.Operating Segments Our three operating segments, Time Charter Contracts, Contracts of Affreightment (“COA”), and Rail-Ferry Service, are identified primarily by the characteristics of the contracts and terms under which our vessels are operated.We report in the Other category results of several of our subsidiaries that provide ship charter brokerage and agency services.We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which each vessel within the segment operates.As a result of our decision to discontinue all of the company’s Liner services in 2007, the Liner service segment is now incorporated in the discontinued operations results. We allocate interest expense to the segments based on the book values of the vessels owned within each segment. We do not allocate administrative and general expenses, investment income, gain on sale of investment, gain or loss on early extinguishment of debt, equity in net income of unconsolidated entities, or income taxes to our segments.Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to the operating segments. The following table presents information about segment profit and loss for the three months ended March 31, 2008 and 2007: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2008 Revenues from External Customers $ 41,524 $ 4,847 $ 8,249 $ 1,184 $ 55,804 Intersegment Revenues (Eliminated) - - - 3,126 3,126 Intersegment Expenses (Eliminated) (3,126 ) (3,126 ) Voyage Expenses 32,088 4,032 7,578 509 44,207 Vessel and Barge Depreciation 3,713 - 1,365 3 5,081 Gross Voyage (Loss) Profit 5,723 815 (694 ) 672 6,516 Interest Expense 1,563 - 488 4 2,055 Segment (Loss) Profit 4,160 815 (1,182 ) 668 4,461 2007 Revenues from External Customers $ 39,073 $ 4,281 $ 3,773 $ 1,241 $ 48,368 Intersegment Revenues Eliminated - - - 2,836 2,836 Intersegment Expenses (Eliminated) (2,836 ) (2,836 ) Voyage Expenses 28,812 2,608 3,950 1,228 36,598 Vessel and Barge Depreciation 3,572 604 860 - 5,036 Gross Voyage (Loss) Profit 6,689 1,069 (1,037 ) 13 6,734 Interest Expense 1,670 312 483 145 2,610 Segment (Loss) Profit 5,019 757 (1,520 ) (132 ) 4,124 Following is a reconciliation of the totals reported for the operating segments to the applicable line items in the consolidated financial statements: (All Amounts in Thousands) Quarter Ended March 31, Profit or Loss: 2008 2007 Total Profit for Reportable Segments $ 4,461 $ 4,124 Unallocated Amounts: Administrative and General Expenses (5,037 ) (4,791 ) Investment Income 245 659 (Loss) on Redemption of Preferred Stock (1,371 ) - Loss from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities $ (1,702 ) $ (8 ) Table of Contents Note 4.Unconsolidated Entities Bulk Carriers We have a 50% interest in Dry Bulk Cape Holding Inc. (“Dry Bulk”), which owns two Cape-Size Bulk Carriers,two Panamax Bulk Carriers and two Handymax Bulk Carrier Newbuildings on order.We account for this investment under the equity method and our share of earnings or losses is reported in our consolidated statements of income net of taxes.Our portion of the earnings of this investment was $1.2 million and $1.1 million for the three months ended March 31, 2008 and 2007, respectively.At the end of the first quarter of 2008, Dry Bulk entered into an agreement to sell one of its vessels, a Panamax Bulk Carrier, by the end of the second quarter of 2008.If this sale is timely consummated on the terms currently in effect, we expect that our share of the proceeds will generate a reportable gain, in the second quarter of 2008, of approximately $16.0 million. We received a cash distribution from Dry Bulk of $1.0 million in the first three months each of 2008 and 2007. The unaudited condensed results of operations of Dry Bulk are summarized below: Three Months EndedMarch 31, (Amounts in Thousands) 2008 2007 Operating Revenues $ 6,647 $ 6,322 Operating Income $ 3,512 $ 3,276 Net Income $ 2,123 $ 1,600 Note 5.Earnings Per Share Basic earnings per share were computed based on the weighted average number of common shares issued and outstanding during the relevant periods.Diluted earnings per share also considers dilutive potential common shares, including shares issuable under stock options (0 and 400,000 in 2008 and 2007, respectively) using the treasury stock method and convertible preferred stock using the if-converted method. The calculation of basic and diluted earnings per share is as follows (in thousands except share amounts): Three Months EndedMarch 31, 2008 2007 Numerator Net Income Available to CommonStockholders – Basic Continuing * $ 600 $ 738 Discontinued 4,126 3,402 $ 4,726 $ 4,140 Net Income - Diluted Continuing $ 600 ** $ 1,338 Discontinued 4,126 3,402 $ 4,726 $ 4,740 Denominator Weighted Avg Share of Common StockOutstanding: Basic 7,281,355 6,119,187 Plus: Effect of dilutive stock options 0 33,852 Effect of dilutive convertible shares from preferred stock 0 2,000,000 Diluted 7,281,355 8,153,039 Basic and Diluted Earnings Per Common Share Net Income (Loss) Available to Common Stockholders - Basic Continuing Operations $ 0.08 $ 0.12 Discontinued Operations 0.57 0.56 $ 0.65 $ 0.68 Net Income (Loss) Available to Common Stockholders - Diluted Continuing Operations $ 0.08 $ 0.16 Discontinued Operations 0.57 0.42 $ 0.65 $ 0.58 * Income from Continuing Operations less Preferred Stock Dividends **Income from Continuing Operations less Preferred Stock Dividends; the exclusion of Preferred Stock Dividends for continuing operations for the three months ended March 31, 2008 is anti-dilutive for purposes of calculating earnings per share. Note 6.
